Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.800 Page 1 of 11



 David T. Barton (Utah Bar No. 6176)
 Benjamin J. Naylor (admitted pro hac vice)
 BURNSBARTON PLC
 2201 E. Camelback Rd., Suite 360
 Phoenix, AZ 85016
 Main: 602.753.4500
 Fax: 602.428.7012
 david@burnsbarton.com
 ben@burnsbarton.com
 Thomas D. Walk (Utah Bar No. A5555)
 KIRTON MCCONKIE
 Key Bank Tower
 36 South State Street, Suite 1900
 P.O. Box 45120
 Salt Lake City, Utah 84145-0120
 Telephone: 801.328.3600
 Fax: 801.321.4893
 twalk@kmclaw.com
 Attorneys for Defendant


                 IN THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 Ademola Adetula;                              DEFENDANTS’ MOTION FOR
 Homer Strickland;                             PROTECTIVE ORDER

                     Plaintiffs,            Case No. 2:18-cv-00612-HCN-PMW
 v.
                                               District Judge Howard C. Nielson Jr.
 United Parcel Service, Inc.; United
 Parcel Service General Services Co.;       Chief Magistrate Judge Paul M. Warner
 Does 1 through 50, inclusive.,

                     Defendants.


       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and Rule of
 Practice 26-2(b) of the Rules of Practice of Civil Procedure for the U.S. District
 Court for the District of Utah, Defendants United Parcel Service, Inc. (“UPS”) and
 United Parcel Service General Services Co. (collectively, “Defendants”)
Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.801 Page 2 of 11




 respectfully move this Court for an order precluding Plaintiffs Ademola Adetula
 and Homer Strickland (“Plaintiffs”) from deposing five of UPS’s highest-ranking
 executives to protect these executives from annoyance, oppression, and undue
 burden and expense.1 The five individuals include: (1) UPS Chief Executive
 Officer and Chairman of the Board, David Abney; (2) UPS Vice President of
 Human Capital, Joe Doole; (3) (retired) Vice President of Operations for UPS
 Global Business Services Elias Hakim; (4) UPS Vice President of Human
 Resources, Global Talent Strategy Justine Turpin; and (5) UPS Chief Diversity &
 Inclusion Officer Eduardo Martinez. None of these individuals live or work in
 Utah.
 I.      FACTUAL BACKGROUND
         Plaintiffs in this case contend that they, as African American employees of
 UPS in Utah, cannot get promoted above the supervisor positions they currently
 hold. As stated by Plaintiff Adetula during his deposition:

         A. My claim is that there has been discrimination of African
            Americans in the Utah area; and yeah, we were excluded from
            career development opportunities beyond the entry level supervisor
            position.
 Adetula Deposition at 75:13-17 (Excerpts attached as Exhibit A)

         Plaintiff Strickland similarly limited his claim to African Americans in Utah:




 1
   Pursuant to Rule 26(c), Defendants certify that the Parties met and conferred
 telephonically in good faith regarding Defendants’ objections to these notices of
 deposition today, Wednesday July 24, 2019, at 12:00 p.m. MDT, in an effort to
 resolve this dispute short of court involvement. The meet and confer was not
 successful in resolving this dispute.


                                            2
Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.802 Page 3 of 11




        Q. Okay. Do you believe UPS discriminates against all African Americans,
          or do you believe UPS in this lawsuit has discriminated against Utah-
          based African Americans?
        A. Say the question one more time.
        MR. NAYLOR: Would you please read it back.
        (Record read.)
        THE WITNESS: Utah-based African Americans.
        Q. And that is the protected class that you and Mr. Adetula are suing on
          behalf of, correct?
        A. Yes.
 Strickland Deposition at 29:23-30:9 (Excerpts attached as Exhibit B)

       On May 25, 2019, Plaintiffs’ counsel asked Defendants for dates in June for
 the depositions of David Abney, Elias Hakim, and Carol Brolley (retired UPS
 President of Operations of Global Business Services). UPS objected and the
 parties met and conferred on June 4 and 10, 2019. As a compromise, Defendants
 agreed to produce Brolley for her deposition as well as a declaration from Hakim
 showing that Hakim has no personal knowledge of the claims and defenses in this
 case (discussed in greater detail below). As a result, Plaintiffs’ counsel agreed to
 refrain from deposing Abney or Hakim unless his deposition of Brolley revealed
 that Hakim and Abney had unique personal knowledge of facts related to this case.
       On July 18, 2019, Plaintiffs’ counsel deposed Brolley.2 Brolley testified that
 she made the decision to move Thaddeaus Lounds and Deidre Lewis to Salt Lake
 City (a decision Plaintiffs claim was discriminatory). She also testified that
 Hakim, who was her direct report and worked in Atlanta, was not directly involved
 with Plaintiffs but kept her updated on the status of things in Utah (one of many
 regions in the country Hakim oversaw). Hakim, Brolley testified, would not have
 know about Plaintiffs or their performance except through the review of

 2
  Brolley’s deposition transcript is not yet available. The representations made
 here are based upon the recollection of undersigned counsel who was present.


                                           3
Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.803 Page 4 of 11




 performance evaluations and reports prepared by local management in Utah.
 Critically, Brolley also testified that Abney was not at all involved in any decisions
 related to the Plaintiffs in Utah.
       On July 19, 2019 Plaintiff’s counsel noticed ten additional depositions to
 take place during the last several days of the discovery period.3 See Plaintiffs’
 Notices of Deposition, attached as Exhibit C and D. These notices were deficient
 because at no time prior to serving them did counsel make any effort to consult
 with UPS concerning the availability of counsel or these ten witnesses. See, Utah
 Standards of Professionalism and Civility, Standard 15.
 https://www.utcourts.gov/courts/sup/civility.htm
       Despite this failure, UPS has agreed to allow Plaintiffs to depose the local
 managers and individuals who may have information related to Plaintiffs including
 Kate Hegidio, Bruce Heckler, Thaddaeus Lounds, Brian Doherty and Jeff Lynch.
 But defendants objected to the depositions of Abney, Hakim, Doole, Turpin and
 Martinez.4 These five executives have no meaningful connection with this case
 and no unique knowledge related to this case. The depositions of these five
 executives will serve no purpose other than to harass, annoy, oppress, and impose
 an undue burden and expense on Defendants.
       On July 24, counsel met and conferred related to Defendants objection.
 When asked to explain the specific facts that were uniquely known to Abney,
 Hakim, Doole, Turpin and Martinez, Plaintiffs could give only conclusory
 generalities such as: “He has personal knowledge of decisions to move people
 around in SLC.”

 3Discovery closes on August 23, 2019 and the notices of deposition are for August
 13 through 19, 2019.
 4
  Defendants originally objected to the deposition of Brian Doherty as well but are
 now withdrawing that objection.


                                           4
Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.804 Page 5 of 11




       Plaintiffs also refused to withdraw the unilateral notice so that UPS could
 confirm the availability of counsel and witness. As a result, UPS must ask this
 Court to enter a protective order precluding the agreed upon depositions until such
 time as counsel and the witnesses are available.
 II.   LEGAL ANALYSIS
       Under Rule 26(c)(1) of the Federal Rules of Civil Procedure, a court “may,
 for good cause, issue an order to protect a party or person from annoyance,
 embarrassment, oppression, or undue burden or expense.” In addition, under Rule
 26(b)(2)(C)(i), on motion, or on its own, this Court must limit the frequency or
 extent of discovery otherwise allowed under the Federal Rules of Civil Procedure
 or by local rule if it determines that “the discovery sought is unreasonably
 cumulative or duplicative, or can be obtained from some other source that is more
 convenient, less burdensome, or less expensive.”
       When a party attempts to depose a high-ranking executive, courts also
 consider whether the deponent possesses any unique personal knowledge that is
 relevant to the claims and defenses in the case, and whether the deponent can
 provide any unique, relevant, and personal knowledge that other deponents cannot.
 Thomas v. Int'l Bus. Machines, 48 F.3d 478, 483 (10th Cir. 1995) (affirming
 district court’s order granting motion for protective order precluding plaintiff from
 deposing the Chairman of the Board of Directors of IBM because he lacked
 personal knowledge of the claims and defenses in the litigation); Magnusson v.
 Ocwen Loan Servicing, LLC, No. 2:14-CV-00161, 2015 WL 4092755, at *2 (D.
 Utah July 6, 2015), adhered to on reconsideration, No. 2:14-CV-00161, 2015 WL
 5054315 (D. Utah Aug. 26, 2015) (denying motion to compel deposition of
 defendants’ CEO and CFO because the plaintiff failed to provide any evidence that
 the CEO or CFO had any involvement in the subject loan that was at issue in the
 case or any unique or personal knowledge of the circumstances relevant to the

                                           5
Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.805 Page 6 of 11




 litigation); Estate of Turnbow v. Ogden City, No. 1:07CV114, 2008 WL 2004328,
 at *2 (D. Utah May 9, 2008) (providing cases standing for the proposition that
 parties will be precluded from deposing high-ranking officials absent a
 demonstration that they have personal knowledge of the litigation).
 III.   UPS’ HIGH-RANKING EXECUTIVES DO NOT POSSESS ANY
        UNIQUE PERSONAL KNWOLEDGE RELEVANT TO THE
        LITIGATION.
        Permitting Plaintiffs’ counsel to depose these five high-ranking executives
 would do nothing but subject these individuals to annoyance, oppression, undue
 burden and expense because they possess no unique personal knowledge that is
 relevant to this litigation, let alone any knowledge other deponents cannot
 provide.5
        A.    Promotional Decisions Are Made Locally.
        As noted previously, both Plaintiffs testified in their depositions that the
 crux of their claims boils down to Defendants’ failure to promote them beyond
 their supervisor positions in Salt Lake City, Utah. But these promotional decisions
 are made locally, a fact Plaintiff Adetula confirmed in his deposition:
              The opportunities to promotion are controlled by the
              managers in the area, they control your readiness. So
              even though we make these references to UPS, we report
              to managers and directors in Utah who control our career
              by determining our readiness, and therefore they
              determine our opportunities.
 See Plaintiff Adetula’s Deposition Transcript, at 76:23-77:5. None of the five
 high-ranking executives noticed by Plaintiffs are local in Salt Lake City. As such,

 5
   The fact that these depositions were noticed with less than a month’s notice only
 increases the undue burden on the deponents. Thomas v. Int'l Bus. Machines, 48
 F.3d 478, 484 (10th Cir. 1995) (finding that lack of adequate notice and a “hurried
 deposition” imposed a burden on the Chairman of the Board of Directors of IBM
 and affirming district court’s decision to preclude his deposition).


                                            6
Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.806 Page 7 of 11




 and based on Plaintiff Adetula’s own deposition testimony, these individuals do
 not possess unique personal knowledge that is relevant to the crux of Plaintiffs’
 claims. This make sense--only the managers who work with Plaintiffs locally
 possess the unique personal knowledge regarding Plaintiffs’ qualifications and job
 performance in comparison to the other candidates for promotions used in making
 promotional decisions.
       B.     UPS CEO and Chairman of the Board David Abney Does Not
              Possess Any Unique Personal Knowledge Relevant to the
              Litigation.
       UPS CEO and Chairman of the Board David Abney does not possess any
 unique personal knowledge relevant to the litigation. UPS has produced
 approximately 17,000 pages of documents in this case. Not a single document has
 been authored by Abney. While Plaintiff Adetula unilaterally emailed Abney on
 two separate occasions, Abney did not respond to either email nor investigate their
 content.6 On the contrary, it was Kate Hegidio who investigated the complaints Adetula
 sent to Abney via email. Plaintiff’s counsel is deposing Hegidio in a deposition to which
 Defendants do not object. As a result, Abney has no unique knowledge related to
 Adetula’s complaint or UPS’ response to those complaints.

        In the meet and confers regarding Abney, Plaintiffs’ counsel utterly failed to
 produce any document or demonstrate in any way that Abney has unique personal
 knowledge relevant to the litigation, let alone any unique personal knowledge
 relevant to the litigation that other deponents such as Kate Hegidio cannot provide.
 Plaintiffs point only to the email Adetula sent Abney, along with the fact that

 6
   UPS has searched Abney’s email and found only three email chains related to
 Adetula. By report, two of those chains are the email from Adetula to Abney in
 2018 – email that Abney forwarded to others to deal with; the third is a Linked-in
 request Adetula sent to Abney. There were no email from Abney to Adetula, and
 no email at all related to Plaintiff Strickland.


                                             7
Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.807 Page 8 of 11




 Adetula met Abney once in 2014 when he was invited back to Atlanta to be
 “President for a day.” During the meet and confer process Plaintiffs refused to
 confirm whether Adetula said anything about his promotion concerns when he met
 with Abney (an unlikely possibility given that Adetula didn’t email Abney until
 four years later in 2018). UPS has nearly 400,000 employees in the United States.
 If an employee could drag the CEO into litigation by merely sending him an
 unsolicited email or meeting him once, Abney would spend all his time in
 depositions.
       C.       Doole, Hakim, Turpin, and Martinez Possess No Unique Personal
                Knowledge Relevant to the Litigation.
       Similarly, Plaintiffs can point to no documents that have been produced in
 this case showing that Hakim, Doole, Turpin and Martinez have any unique
 personal knowledge whatsoever that is relevant to this litigation that other
 deponents cannot provide.
       There are absolutely no documents suggesting that Doole has unique
 personal knowledge relevant to the litigation that cannot be provided by other
 deponents. And Hakim submitted a declaration that has been produced in this case
 stating that he did not investigate any of Plaintiffs’ complaints and did not make
 the decision to move Thaddaeus Lounds or Deidra Lewis to Salt Lake City. See
 Elias Hakim Declaration, attached as Exhibit E.
       Martinez is the Chief Diversity & Inclusion Officer for all of UPS. All
 relevant information Martinez may have was available during a deposition given
 by Laura Podczervinski – the witness Defendants designated to speak to diversity
 and inclusion in response to Plaintiffs’ 30(b)(6) notice on that topic. Finally,
 Turpin is an officer who is identified in the Affirmative Action plans produced in
 this case. Like Martinez, all information that Turpin may have was available
 during the Podczervinski deposition. Defendants designated Podczervinski to


                                            8
Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.808 Page 9 of 11




 speak to Affirmative Action plans in response to Plaintiffs’ 30(b)(6) notice on that
 topic. Podczervinski capably did so, testifying that it was she who wrote the plans
 in which Turpin’s name appears.

          D.    Turpin and Martinez Have Never Been Disclosed as Persons
                Likely to have Discoverable Information.
          We are now less than a month away from the discovery deadline. And
 despite the fact that Plaintiffs disclosed 50 different persons who they claim have
 discoverable information, Turpin and Martinez are not on that lengthy list.
          For its part, UPS has not listed any of the five individuals here at issue as
 persons with knowledge and it has no plans to call any of the five as witnesses at
 trial.
 IV.      CONCLUSION
          Plaintiffs in this case are two current UPS employees who claim they have
 been passed over for promotion in Utah because they are African Americans
 working in Utah. Even if plaintiffs should prevail, damages in this case will be
 small because Plaintiffs have not lost their jobs nor been physically traumatized.
 In such a case, a request to depose five high-level executives of a corporation with
 400,000 employees (none of whom live or work in Utah) is disproportionate to the
 needs of the case and will serve no purpose other than to annoy and harass
 Defendants and drive up the cost of litigation.
          For these reasons, Defendants respectfully request an order from the Court
 precluding Plaintiffs from deposing the UPS CEO and four other high-ranking
 executives. Abney, Hakim, Doole, Turpin and Martinez have no unique personal
 knowledge relevant to this litigation. The requested protective order is necessary
 to protect them from annoyance, oppression, undue burden and expense.
          Defendants also ask this Court to enter a protective order precluding the five
 uncontested depositions until such time as counsel and the witnesses are available.


                                              9
Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.809 Page 10 of 11




       RESPECTFULLY SUBMITTED this 24th day of July, 2019.
                                    BURNSBARTON PLC


                                    By     /s/ David T. Barton
                                          David T. Barton
                                          Benjamin J. Naylor
                                          Attorneys for Defendant




                                     10
Case 2:18-cv-00612-HCN-DAO Document 57 Filed 07/24/19 PageID.810 Page 11 of 11




                           CERTIFICATE OF SERVICE


        I hereby certify that on July 24, 2019, a true and correct copy of
  DEFENDANTS’ MOTION FOR PROTECTIVE ORDER was electronically
  transmitted to the Clerk's Office using the CM/ECF System for filing and
  transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:


  Randy M. Andrus
  ANDRUS LAW FIRM, LLC
  Wells Fargo Center
  299 South Main Street, Suite 1300
  Salt Lake City, UT 84111-2241
  randy@andrusfirm.com
  Attorney for Plaintiff


  /s/ Carolyn Galbreath




                                           11
